—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered February 20, 1990, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The police apprehended the defendant at the scene, with a baseball bat, a few moments after the victim was robbed. The jury was free to conclude, under the facts presented, that the defendant’s use of the bat, and his remarks to the victim, constituted complicity in the robbery.
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.